     Case 1:19-cv-00391-LG-RPM Document 437 Filed 02/15/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF MISSISSIPPI
                                 SOUTHERN DIVISION
 ARC CONTROLS, INC.

 VERSUS                                           CASE NO. 1:19-cv-00391-LG-RPM

 M/V NOR GOLIATH, In Rem, and                    Consolidated with:
 GOLIATH OFFSHORE HOLDINGS                       Case No. 1:19-cv-00395-LG-RPM
 PTE.LTD, In Personam

               MOTION FOR SUMMARY JUDGMENT ON BEHALF OF
                  MCALLISTER TOWING OF NEW YORK, LLC

       NOW COMES Plaintiff-in-Intervention, McAllister Towing of New York, LLC

(“McAllister”), and respectfully files its Motion for Summary Judgment. Based on the

undisputed facts and applicable law, McAllister is entitled to recognition and enforcement

of its maritime lien rights against the M/V NOR GOLIATH. For the reasons more fully

discussed in the accompanying Memorandum in Support, McAllister respectfully requests

that its motion be granted.

                                         Respectfully submitted:

                                         s/André J. Mouledoux
                                         GERARD J. DRAGNA (MS Bar #104083)
                                         ANDRÉ J. MOULEDOUX (Pro Hac Vice)
                                         TREVOR M. CUTAIAR (Pro Hac Vice)
                                         Mouledoux, Bland, Legrand & Brackett
                                         701 Poydras Street, Suite 600
                                         New Orleans, LA 70139
                                         Telephone: 504-595-3000
                                         Facsimile: 504-522-2121
                                         E-Mail: amouledoux@mblb.com
                                                 tcutaiar@mblb.com
                                                 gdragna@mblb.com

                                         Counsel for Plaintiff in Intervention, McAllister
                                         Towing of New York, LLC
     Case 1:19-cv-00391-LG-RPM Document 437 Filed 02/15/21 Page 2 of 2




                              CERTIFICATE OF SERVICE

       I hereby certify that on February 15, 2021, I electronically filed the foregoing with
the Clerk of Court by using CM/ECF system which will send a notice of electronic filing to
all CM/ECF participants.

                                  s/André J. Mouledoux
